Per Curiam.
Prosecution against Peter Welch, Jane E. Swain, and Eliza Ford, for an assault and battery with intent to commit robbery. Motion- to quash the information overruled. Yerdict for the State. New trial refused, and judgment. Eliza Ford, one of the defendants, appeals to this Court. The judgment in this case, as to the appellant, is reversed on the ground that the information does not allege the facts necessary to confer jurisdiction on the Common Pleas. McCarty v. The State, 16 Ind. 310; Acts 1854, pp. 94, 95, sec. 2; Justic v. The State, at the last term.
The judgment is reversed, with costs.